Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 1 through 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dicioccio (US 2015/0287695) in view of Kim (US 2018/0166289) in view of Chen (US 2013/0298977).
 Regarding claim 1.
Dicioccio teaches a method of self-assembly of an element (10) onto a surface of a support (12) comprising the steps of;providing a support comprising: at least one assembly pad (14,32) on said surface (12,22) (paragraph 70-83) (fig 5g); and depositing a drop (16) of a liquid on the assembly pad (14), the liquid drop (16) having a static angle of contact on the assembly pad smaller than or equal to 15° the liquid drop having a static angle of contact on the surface (paragraph 51); and bringing the element (10) into contact with the drop (16), which results in a self-assembly of the element with respect to the support (fig 2a-2c) (paragraph 4-8).
Diciccio does not teach that the surface has pillars thereon.
 Kim teaches a surface nanometer- or micrometer-range pillars on said surface, each pillar comprising at least one silicon core; depositing a drop of a liquid on the assembly pad, the liquid drop having the liquid drop having a static angle of contact on the pillars greater than or equal to 150° (fig 1,4,6) (paragraph 42-46).
It would have been obvious to form a plurality of pillars, as suggested by kim, on the surface, taught by Dicissio, in order to increase the hydrophobicity of the surface thereby reducing the amount of work required to remove liquid from the hydrophobic surface and reducing the amount of liquid available on the hydrophobic surface that could interfere with assembly (Kim paragraph 12)
Diccicio in view of Kim does not teach that the pillars have a polysilicon or amorphous silicon core.
Chen teaches forming nanopillars comprising an amorphous silicon or polysilicon core (fig 2a-2l,3a) (paragraph 14).
It would have been obvious to one of oirdnary skill in the art to use polysilicon as the core of the pillar because an amorphous silicon layer can be formed on a glass  substrate thereby enabling a wider range of substrate for use in the method (paragraph 88)
Regarding claim 2.
Diccicio teaches the liquid is water (paragraph 73).
Kim teaches the liquid is water (paragraph 19).
Chen teaches that the pillars are conical and therefore comprise a width that Is less than 0.25 seperation and a height that is greater than separation (fig 2h)
  Regarding claim 3
 Diciccio teaches the surface comprises a fluorinated material (48) (paragraph 83).
Kim teaches each pillar comprises at least at its surfaces a fluorinated material (paragraph 45).
Regarding claim 4. 
 Diciccio teaches the surface comprises a flurocarbon material (48) (paragraph 83).
Kim teaches each pillar comprises at least at its surfaces a fluorocarbon material (paragraph 45).
Regarding claim 5.
Diccico teaches a protrusion (46) comprising sides (47) and a top the assembly pad being on the top (fig 5g) (paragraph 83-86) 
 Regarding claim 6
Diccico teaches that the sides comprise a fluorinated material (48) (fig 5g) (paragraph 83).
Kim teaches each pillar comprises at least at its surfaces a fluorinated material (paragraph 45).
Regarding claim 7. 
 Diccico teach the step of providing the support comprises the forming, on the support, around the location of the assembly pad, a liquid drop having a static angle of contact on the assembly pad smaller than or equal to 15°, the liquid drop having a static angle of contact on die pillars (28) greater than or equal to 150° (paragraph 86)
 Kim teaches the liquid drop having a static angle of contact on die pillars greater than or equal to 150° (paragraph 12).
 Regarding claim 8.
 Chen teaches depositing an amorphous silicon or polysilicon layer (64) on the surface and etching the amorphous silicon or polysilicon layer form pillars to form the pillars (paragraph 87-89).
Regarding claim 9.
Chen teaches forming superhydrophobic surfaces (paragraph 77) by forming a porous layer (105) on the amorphous or polysilicon layer (110) (fig 1a) (paragraph 41-43)
Regarding claim 10.
Diciccio teaches the surface comprises a fluorinated material (48) (paragraph 83).
Kim teaches each pillar comprises at least at its surfaces a fluorinated material (paragraph 45).
Regarding claim 11.
Diccicio teaches exposing the pillars and the location to an ultra violet treatment in the presence of ozone to form the assembly pad at said location (paragraph 85).
Regarding claim 12.
Diccico teaches the element is an electronic circuit chip (paragraph 31). 
Regarding claim 13.
Diccico teaches drying the drop; and bonding the element to the support (paragraph 31-35). 
 Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive. 
The applicant argues that Dicioccio (US 2015/0287695) in view of Kim (US 2018/0166289) in view of Chen (US 2013/0298977) do not separately teach all elements of the claimed invention. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues that Kim is not analogous art and does not teach increasing the wettability difference between regions.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, increasing hydrophobity is highly relevant to the implementation of the DiCioccio reference.  DiCioccio explicitly requires a surface having a very low wettability and Kim teaches a method of forming a surface having a very low wettability.  The description need not be in ipsis verbis form, MPEP 2163.  Further, the formation of a highly hydrophobic surface is considered highly pertinent to an invention, such as Dicioccio (US 2015/0287695), that requires a hydrophobic surface.  Dicioccio is faced with the problem of forming a hydrophobic surface and would therefore logically refer to prior art, such as Kim, that commends itself to solving the problem of forming a hydrophobic surface.  MPEP 2141.01.I.
The applicant argues that Chen regards nanocones not nanopillars.
The applicant will note that Kim teaches both nanocones and nanopillars (paragraph 65-68) (fig 3a).  Further, the applicant’s arguments that the specification did not mean conical when the specification recited conical are not considered persuasive because the applicant clearly set forth the understanding that pillar comprises conical.  MPEP 2111.01. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817       

/BRADLEY SMITH/Primary Examiner, Art Unit 2817